Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20090061310 A1) in view of Kim et al. (“Kim2”, US 20050084752 A1).
Regarding claim 1, Kim teaches a cylindrical battery comprising: an electrode group; and is expected to have an electrolyte; a battery can that houses the electrode group and is expected to be housed with the electrolyte in order for the battery to run as a battery (the burden of proof then shifts to the applicant to provide objective evidence to the contrary (See MPEP § 2112)); and an opening sealing body that seals an opening of the battery can (Kim, Title, Abstract, Fig. 1A and 2B, at least [0005]-[0008], [0042], [0046], e.g., the secondary batteries exhibit reversible conversion between chemical energy and electrical energy, thus allowing for repetitive charging and discharging; an amount of energy that can be charged depends on materials of the electrodes and electrolyte; lithium secondary batteries may be classified into lithium ion batteries using liquid electrolyte and lithium polymer batteries using polymer electrolyte depending on electrolyte types; the lithium secondary batteries may be a cylindrical type; secondary battery generally comprises an electrode assembly having a cathode plate and an anode plate wound with a separator interposed therebetween, a case for accommodating the electrode assembly, and a cap assembly located on an opening of the case for sealing the case; battery includes a case 120 for accommodating the electrode assembly 110, and a cap assembly 200 coupled with the case 120 for sealing the case 120; the case 120 has a cylindrical shape in which the electrode assembly 110 is placed; (the battery is expected to comprise an electrolyte and the electrolyte is expected to be housed with the electrode group in order for the battery to run as a battery; the burden of proof then shifts to the applicant to provide objective evidence to the contrary (See MPEP § 2112)); a battery can that houses the electrode group and the electrolyte in order for the battery to run as a battery is well-known in the battery art), 
the opening sealing body including a valve member, a conductive plate disposed on an inner side of the battery with respect to the valve member, and an annular insulating member interposed between the valve member and the conductive plate, (Kim, Figs. 1A-10B, at least [0047], [0049], cap assembly 200 includes a cap-up or upper cap member 160, a vent plate 150, an insulator 140 and a cap-down or lower cap member 130; a weld A between the vent 151 and the cap-down 130 (which is being interpreted as conductive plate) is broken, such that a current path from the electrode assembly 110 to the cap-up 160 via a lead 123 is blocked)), 
wherein the valve member and the conductive plate are connected to each other at respective central portions (Kim, Figs. 1A-10B, at least [0047], [0049], cap assembly 200 includes a cap-up or upper cap member 160, a vent plate 150, an insulator 140 and a cap-down or lower cap member 130; a weld A between the vent 151 and the cap-down 130 (which is being interpreted as conductive plate) is broken, such that a current path from the electrode assembly 110 to the cap-up 160 via a lead 123 is blocked)),
the valve member has a thin-walled portion which is deformable when an internal pressure of the battery increases (Kim, [0048], e.g., internal pressure increases and the gas travels through a plurality of ventilation holes 131 of the cap-down 130 and lifts a vent 151 of the vent plate 150), 
the insulating member has a section P1 that covers a surface, on the valve member side, of the conductive plate, a section P2 that is provided subsequent to the section P1 and covers a circumferential end face of the conductive plate, and a section P3 that is provided subsequent to the section P2 and covers a surface, on an inner side of the battery, of the conductive plate, and the section P3 is provided to cover an area from the circumferential end face of the surface, on the inner side of the battery, of the conductive plate toward a center (Kim, Fig. 3B, [0063], e.g., insulator 140 and the cap-down 130 having ventilation holes 131 are then coupled with each other by the second fastening members 143 (which is being interpreted as section P3) of the insulator 140), and 
Kim teaches the conductive plate.  Kim does not explicitly teach that the conductive plate is a metal plate.  However, a metal conductive plate is well-known in the battery art.  It would have been obvious to the person having ordinary skill in the art at the time of the invention to have the conductive plate be a metal plate for the purpose of providing strength and conductivity.
Kim does not teaches the size of P3 such that the section P3 is provided to cover an area greater than or equal to 0.2 mm from the circumferential end face of the surface, on the inner side of the battery, of the metal plate toward a center.  However, it would have been an obvious matter of design choice for the skilled artisan to determine a workable size of the section P3, and workable dimensions for the cap assembly as a whole, in order to ensure that the assembling force between the cap lamination and the insulator was adequate, and to ensure that the cap assembly were an appropriate size for the battery and the battery an appropriate size for the intended apparatus for which it would provide power. A change in size is generally recognize as being within the ordinary level of skill in the art. (See MPEP 2144.04 IV). Further, it has been held that it is not inventive to discover workable ranges by routine experimentation. (See MPEP 2144.05 Il A).
Kim teaches wherein the conductive plate and the insulating member have respective holes which communicate with each other (Kim, Figs. 1A to 10B, [0048], [0053], e.g., plurality of ventilation holes 131 of the cap-down 130; insulator 140; a plurality of holes 132 of the cap-down 130), and
wherein the insulating member further has a section P4 that is provided subsequent to the section P1 and covers an inner lateral side of the holes of the metal plate (Kim, Fig. 1B, [0053], e.g., a plurality of protrusions 141 (which is being interpreted as section P4) of the insulator 140 and a plurality of holes 132 of the cap-down 130).  The combination of protrusions 141 (section P4) with second fastening members 143 (section P3) is likely to be obvious when it does no more than yield predictable results. (See MPEP § 2143, A.).
Kim does not teaches wherein the insulating member further has a section P5 that is provided subsequent to the section P4 and covers the surface, on the inner side of the battery, of the metal plate.
However, in the same field of endeavor, Kim2 teaches battery comprising an insulating gasket 235 has a section P5 that is provided subsequent to the section P4 and covers a surface, on the inner side of the battery, of a conductive safety vent unit 231 (Kim2, Title, Figs. 1-2, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the insulating member further has a section P5 that is provided subsequent to the section P4 and covers the surface, on the inner side of the battery, of the metal plate, for the purpose of simplify the process of fabricating the secondary battery (Kim2, [0013]).
Regarding claims 5-6, Kim teaches wherein a recessed portion is formed by the thin-walled portion on the insulating member opposing side of the valve member, and the section P1 has a rib to be housed in the recessed portion; and wherein the section P1 has an area which covers part of the holes of the metal plate, and at least part of the rib is provided in the area. (Kim, Figs. 1A, 2B, 9A, 10A (see annotated Fig. 1A below)).

    PNG
    media_image1.png
    402
    704
    media_image1.png
    Greyscale

Regarding claim 7, Kim teaches the cylindrical battery of claim 1 as disclosed above.  Kim does not explicitly teach wherein the insulating member is integrated with the metal plate by adhesive bonding.
However, in the same field of endeavor, Kim2 teaches a battery comprising insulating gasket 235 is integrated with a conductive safety vent unit 231 by adhesive bonding (Kim2, Title, Figs. 1-2, [0018], [0025], [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the insulating member is integrated with the metal plate by adhesive bonding, for the purpose of enhancing the assembling force between the cap lamination and the insulating gasket (Kim2, [0014]).

Kim et al. (“Kim”, US 20090061310 A1) and Kim et al. (“Kim2”, US 20050084752 A1), either individually or in combination, teaches or fairly suggests the limitations of claims 8-9.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that “the suggested modification to incorporate Kim2's molded gasket 235 would render Kim's arrangement difficult to implement, particularly in view of Kim's assembly method where the alleged insulating member 140 and the alleged metal plate 130 need to remain movable relative to each other in the vertical direction (i.e., thickness direction of the alleged metal plate) so as to be coupled together, e.g., by engagement between the protrusions 141 and the holes 132, during the fabrication process. As such, the arguendo combination could not have led a skilled artisan to an insulating member having the sections P1 to P5 as defined in amended claim 1, since the suggested modification would detract from practicality of Kim's assembly method. Accordingly, applicant respectfully submits that the arguendo combination could not provide for all the aspects of amended claim 1 including, in particular, wherein the insulating member further has a section P5 that is provided subsequent to the section P4 and covers the surface, on the inner side of the battery, of the metal plate. There would be no reason to believe that the skilled artisan could have easily modified Kim's assembly by incorporating Kim2's molded insulating gasket, so as to arrive at the invention as now presented.” (Remarks, Page 9).
Applicant’s argument is not persuasive.  
Kim teaches wherein the insulating member further has a section P4 that is provided subsequent to the section P1 and covers an inner lateral side of the holes of the metal plate (Kim, Fig. 1B, [0053], e.g., a plurality of protrusions 141 (which is being interpreted as section P4) of the insulator 140 and a plurality of holes 132 of the cap-down 130).  The combination of protrusions 141 (section P4) with second fastening members 143 (section P3) is likely to be obvious when it does no more than yield predictable results. (See MPEP § 2143, A.).
Kim2 teaches battery comprising an insulating gasket 235 has a section P5 that is provided subsequent to the section P4 and covers a surface, on the inner side of the battery, of a conductive safety vent unit 231 (Kim2, Title, Figs. 1-2, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the insulating member further has a section P5 that is provided subsequent to the section P4 and covers the surface, on the inner side of the battery, of the metal plate, for the purpose of simplify the process of fabricating the secondary battery (Kim2, [0013]).
Claim 1 is directed to a product.  Applicant’s arguments with regards to method/process is not commensurate in scope with the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723